 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Joseph's Hospital and North Central Texas Labor-ers'District Council.Case 16-CA-6019June 30, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn December 9, 1975, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions ' and a supporting brief, ChargingParty filed exceptions - and a supporting brief, andRespondent filed a brief in answer to exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge to theextent they are consistent herewith.The Administrative Law Judge concluded that Re-spondent did not violate Section 8(a)(1) by prohib-iting employees from wearing union insignia while atwork. We disagree.Respondent has dress codes which stress the neat-ness of appearance of employees at all times. Para-graph 4 of the nursing services code reads:Some jewelry is permitted to be worn withuniforms:a.wedding ringsb. engagement ringsc.class ringsd. ear studs for pierced earse.nurse's class and school pinsf.service pinsg.Medident necklaces or braceletsParagraph 4 of the dietary service code reads: "Nojewelry except a wedding band and a watch may beworn while on duty."On April 16, 1975, three hospital employees woreunion buttons on their uniforms while on duty. Thebuttons, 2-1/4 inches in diameter, bore legendswhich stated "Vote for Health Care Division,'Respondent objected to the General Counsel's exceptions on thegrounds that said exceptions failed to conform to Sec 102 46 of the Board'sRules Respondent's contention is without meritLIUNA, AFL-CIO." Respondent asked each to re-move the button and each complied.Respondent has previously permitted employees towear itemson their uniforms which, as the Adminis-trativeLaw Judge found, were comparable to theunion buttons worn by the three employees. Thus, in1971, 1972, and 1973, Respondent asked employeesto wear buttons on their uniforms in celebration ofHospitalWeek. The 1973 button, approximately 2inches in diameter, containedthe message"We CareFor You; St. Joseph's Hospital." This button wasworn by most, but not all, of Respondent's employ-ees from May 6 through May 12, 1973. Again atRespondent's request, in March 1972 and 1973, em-ployees pinned to their uniforms slips of paper con-taininga messagein honor of Doctors' Day. Thepieces of paper were comparable in size to the "WeCare For You" buttons. Historically, on St. Patrick'sDay Respondent prepared some type of green deviceto be worn by employees on their uniforms. In 1975,Respondent did not follow this practice but LPNRena Blumberg purchased in the hospital's gift shopa greenand white button which stated "Kiss me, I'mIrish."Blumberg wore the button throughout hershiftwithout any comment from a supervisor, afterwhich she gave it to the assistant director of nursingservices, Bartley, who pinned it to her uniform.The Board has long recognized that an employeehad the protected right to wear unioninsignia whileat work. In the absence of "special circumstances," arule prohibiting the wearing of such insignia is viola-tiveof Section 8(a)(1). The Administrative LawJudge found, citingEvergreen Nursing Home and Re-habilitation Center, Inc.,198 NLRB 775 (1972), thatthe application of Respondent's longstanding dresscode to the union button hereinwas alegitimate partof the hospital's function of shielding its patientsfrom controversialissues.He felt that the nature oftheHospitalWeek and Doctor's Daymessages, asdistinguished from the controversial nature of theunion button, justified them since they showed thepatients that Respondent cared for them. He foundthat the only exception to Respondent's enforcing itsdress code in the best interests of its patients, whenBlumberg wore the "Kissme, I'm Irish" button, wasan isolated and insignificant incident.Indisagreementwith the Administrative LawJudge, we find that Respondent discriminatorily en-forced its dress code to prohibit the wearing of unionbuttons.Although Respondent's rule literally bansall types of buttons,insignia,etc., as enforced it wasmerely a prohibition against the wearing of unioninsignia.The Ohio Masonic Home,205 NLRB 357(1973). Thus, employees were permitted to wear notonly the Hospital Week and Doctor's Daymessages225 NLRB No. 28 ST. JOSEPH'S HOSPITALbut also various items on St. Patrick's Day, includinga "Kiss me, I'm Irish" button.' In these circum-stances, we conclude that enforcement of the dresscode was not to meet any legitimate need to protectpatients but was designed to thwart the Union's or-ganizing campaign. In thus discriminatorily enforc-ing its rules, we find that Respondent acted in viola-tion of Section 8(a)(1) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, we shall order Respondent tocease and desist therefrom.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent, St.Joseph's Hospital, FortWorth, Texas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against any employee in the ex-erciseof his or her protected rights by the unequalenforcement of its dress codes.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its offices at or near Fort Worth, Texas,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gionalDirector for Region 16, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that notices are not altered, defaced, or cov-ered by any other material.(b)Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.2Although the Administrative Law Judge concludes that the wearing ofthis button was an isolated and insignificant incident,it is clear that it wasnot at all unusual for employees to wear some type of St Patrick's Dayinsignia eachyear Thus,the incident was not isolated3In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board "APPENDIX349NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discriminate against any em-ployee in the exercise of his or her protected ac-tivities by unequally enforcing our dress codes.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.ST. JOSEPH'S HOSPITALDECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge: Thecharge was filed on April 18, 1975, and amended on May13. The complaint was issued on September 16. The hear-ing was held in Fort Worth, Texas, on November 7. Theissue litigated was whether Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended,when it enforced its dress codes on April 16 by havingemployees remove from their uniforms a button solicitingemployees to vote for the Charging Party. For the reasonsset forth below, I find that it did not.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration oforal argument, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a nonprofit Texas corporation,operates ageneral hospital in Fort Worth, Texas. During the yearprior to issuance of the complaint it grossed more than$250,000 and received goods valuedin excessof $50,000directly from suppliers located outside the State of Texas.IL THE UNFAIR LABOR PRACTICEA. FactsRespondent has had a dress code for its nursing servicesemployees and another for its dietary service employees formany years. Each code requires the wearing of a uniform.Each stresses neatness and sets forth in some detail provi-sions with respect to skirt length and the like. Paragraph 4of the nursing services code reads:Some Jewelry is permitted to be worn with uni-forms:a.Wedding ringsb.Engagement rings 350DECISIONS OFNATIONALLABOR RELATIONS BOARDc.Class ringsd.Ear studs for pierced earse.Nurses class and school pinsf.Service pinsg.Medident necklaces or braceletsParagraph 4 of the dietary service code reads: "No jewelryexcept a wedding band and a watch may be worn while onduty."Employees have worn buttons comparable to the unionbutton at issue in this case at Respondent's request in thepast, most recently in 1973.1 Hospital Week is celebrated inMay each year. Employees were asked to wear buttonsmarking that event on their uniforms in 1971, 1972, and1973. The 1973 button measured approximately 2 inches indiameter. It bore a red legend on a white background. Atthe top, the letters curved to follow the rim of the button, itread "St. Joseph" in capital letters approximately an eighthof an inch high. Along the bottom of the rim, in similarletters,was "Hospital." Three straight lines in the centerread "We Care For You" in capital and lower case letters,the capitals approximately five-sixteenths of an inch high.These buttons were worn from May 6 through 12 in 1973by most, but not all, of Respondent's employees. Thosewho did not wear them were not disciplined.Doctors Day is celebrated in March each year. In 1972and 1973, employees pinned slips of paper to their uni-forms at Respondent's request to mark that event. Thepieces of paper were comparable in size to the "We CareFor You" buttons. The record does not reveal preciselywhat legend they bore.Prior to 1975 employees wore some sort of green deviceon their uniforms each March 17 to mark St. Patrick's Day.The emblem was prepared by Respondent. It bore no leg-end. No such device was worn on March 17, 1975. Thatday,Rena Blumberg, a licensed vocational nurse whoworks in the psychiatric section of the hospital, purchasedin the hospital's gift shop a green and white button compa-rable in size to the union buttons. It read "Kiss Me, I'mIrish."Mrs. Blumberg wore the button throughout hershift. It caused comment among her colleagues. However,itnetted her only one kiss, from a Dr. Rubin. At the end ofthe day, Mrs. Blumberg gave the button to Judy Bartley,the assistant director of nursing services, who pinned it toher uniform.Hospital Week buttons, Doctors Day slips of paper, andMrs. Blumberg's St. Patrick's Day button are the only oc-casions when Respondent has not enforced its dress codes.On April 10, 1975, the Regional Director approved aStipulation forCertificationUpon Consent Electionamong Respondent's employees in Case 16-RC-6861. Theunit included licensed vocational nurses, nurses aides,orderlies,plant operations employees, dietary serviceemployees, technical employees (including radiology,laboratory,respiratorytherapy,operatingroom,electrophysicology), lab clerks, unit secretaries, admittingclerks,materials department employees, and regular part-Ido not credit the testimony of Joyce Brown that "We Care For You"'buttons were worn during Hospital Week and slips of paper on DoctorsDay in 1974time employees. It excluded registered nurses, medicaltechnologists, discharge clerks, computer employees, key-punch operators, credit union employees, switchboard em-ployees, school administrative employees, librarian, stu-dents, nuns,guards, watchmen,and supervisors as definedin the Act.On April 16, 1975, forthe first and last time,prounionnursing and dietary services employees wore union buttonson their uniforms while on duty in the hospital. The buttonmeasures 2-1/4 inches in diameter.In the center, on awhite background, are representations in blue and black ofhospital workers engaged in various tasks typical of theirjobs. The entire legend is in orange capital letters. Superim-posed on the center of the figures, the words "Vote For"are approximately five-thirtysecondsof an inch high.Around the rim, from approximately the 8 o'clock to the 4o'clock position, "Health Care Division" is in letters ap-proximately three-sixteenths of an inch high. At the bottomof the rim, "LIUNA" is in letters approximately five-thirty-seconds of an inch high. Centered under this abbreviationforLaborers' International Union of North America is"AFL-CIO"in letters approximately a sixteenth of an inchhigh. (At the 5 o'clock position is an illegible orange sym-bol which I take to be a union bug.)Mrs. Blumberg and Joyce Brown, a psychiatric atten-dant who works in the same section of the hospital andmoves among the same patients as Mrs. Blumberg, eachwore one of these buttons from the beginning of her shift at6:45 a.m. until approximately 11 a.m. Each was askedabout the button by other employees. It evokedno ques-tions and aroused no other signs of interest among the pa-tientswith whom they came in contact that morning.Around II a.m. Mrs. Blumberg and Miss Brown wereasked, separately, to go to the office of Ruth Warren, thedirector of nursing services. Judy Bartley, the assistant di-rector, was also present. Mrs. Blumberg and Miss Brownwere each shown the dress code for the department ofnursing services and asked to remove the union buttonfrom her uniform. Each did so.Mrs. Blumberg displayed one of the buttons on the out-side of her purse when she carried it into and out of thehospital on each of the next 2 days. While she was workingshe did not carry the purse with her. She left it behind acurtain on a window sill in a conference room,the placewhere she was accustomed to leaving it while on duty.None of Respondent's supervisors spoke to Mrs. Blumbergabout displaying the union button in thismanner.Erma Williams works in the hospital kitchen as a dietcook.Her work never takes her to areas of the hospitalfrequented by patients. However, outpatients or their rela-tives sometimes come through the kitchen to get to thedietician's office in order to pick up diets which have beenprescribed. Also, other of the approximately 40 dietary ser-vice employees come in contact with patients who havebeen admitted to the hospital when they carry late trays tothe patient areas and when they serve in the cafeteria.Ms. Williams wore a union button on April 16 from 6a.m., when her shift began, until 1:35 p.m. At that time, shewas in the dietician's office when Mark Kaizer,her imme-diate supervisor in the kitchen, asked her to remove it. Shedid so. ST. JOSEPH'S HOSPITAL351The election was held as scheduled on June 13, 1975.The Charging Party lost. By the time of the hearing in thiscase, the representation case was long closed.B. Analysis and ConclusionsThe General Counsel relies onThe Ohio Masonic Home,205 NLRB 357 (1973). Respondent relies onEvergreenNursing Home and Rehabilitation Center, Inc.,198 NLRB775 (1972). InEvergreenthe only statement by the Boarditselfwhich relates to the issue in this case is found infootnote 1. It reads:We find that the Trial Examiner's conclusion withrespect to the "special circumstances" which justifiedRespondent's prohibition against its nurses' wearingof union buttons to be in accord with the views set outinUnited Parcel Service, Inc.,195 NLRB 441.However, in distinguishingEvergreen,the Board cast addi-tional light on it in the course of its decision inMasonicHome.The union buttonat issue inMasonic Homewas "aboutthe size of a quarter"; i.e., approximately seven-eighths ofan inch in diameter. It contained a white legend on a bluebackground. The Board said:The Board has long recognized that an employeehad the protected right to wear unioninsigniawhile atwork. In the absence of "special circumstances," thepromulgation of a rule prohibiting the wearing of suchinsigniaisviolative of Section 8(a)(1). The Adminis-trative Law Judge found the "special circumstances"Justifying the prohibition in this case in the necessityof protecting the health and welfare of the residents ofRespondent's facility.We do not agree that this wasthe motivation for the promulgation of the rule.InService Employees International Union Local 50,AFL-CIO (Evergreen Nursing Home and RehabilitationCenter, Inc.),198 NLRB No. 101, the Board found"special circumstances" justifying a rule against wear-ing union insignia by personnelin a nursinghome, butthe circumstances justifying the finding that the prohi-bitionwas adopted for nondiscriminatoryreasonswere much stronger in that case than here. InEver-green,the employer had since its formation and priorto the union organizing campaign enforced a rule pro-hibiting employees from wearing any attachments totheir clothing while at work except for name tags andpins relating to nursingservice.The union insignia inthatcaseconsisted of bright yellow buttons 1-7/8 and2-1/4 inches in diameter. The size and color of thebuttons obviously detracted from the all white uni-forms worn by the employees. In the present case, incontrast, the prohibition was against the wearing ofunion insignia but not other attachments. It was notadopted until the onset of the union organizing cam-paign, and the insignia was noticeably less conspicu-ous in size and color than the union buttons inEver-green.In all the circumstances, we find that theprohibition against employees wearing unioninsigniaat work was promulgated not because of Respondent'sconcern with the health and welfare of itsresidents,but to thwart the Union'sorganizational campaign.Accordingly, we find that the promulgation of the ruleviolated Section 8(a)(1) of the Act.The General Counsel attempts to bring this case withinthe precedent ofMasonic Home byarguing, in effect, thatthe rule was promulgated when it was first used on April16, 1975, to ban union buttons from uniforms because, un-like the situation inEvergreen,Respondent has permittedmessage-type buttons as an exception to itsdresscodes inthe past. He argues that Respondent's antiunionmotive isimplicit in the fact it was union buttons that were banned.Here, the dress codes long antedated the ChargingParty's organizing campaign. Unlike the"Smile" and "Je-sus Saves" buttons worn more than once by employeesbefore a rule was promulgated in the literal sense of theword against union buttons only inMasonic Home,hereonly one button was worn on one occasion by one employ-ee where the wearing was not at Respondent's behest. Thatwas the "Kiss Me, I'm Irish" button worn by Mrs. Blum-berg on March 17, 1975. It was an isolated incident and,as such, has no significance in determining whetherRespondent's motive was concern for the health and wel-fare of its patients.The Seng Company,210 NLRB 936(1974).The crux of the General Counsel's argument is that,sinceRespondent has encouraged its employees to wearmessageson its uniforms on other occasions, its banning ofunion buttons is not based on concern for its patients. Thisargument ignores the difference in the nature of the Hospi-talWeek and Doctors Day messages on the one hand andthe "Vote for Health Care Division [of] LIUNA, AFL-CIO" message on the other. The former weremessages tothe patients that Respondent cared for them and would doall in itspower to help them. The latter, like anymessagedesigned to persuade persons to vote for or against a par-ticularissue,was controversial. Shielding its patients fromcontroversy is a legitimate part of a hospital's continuingefforts to care for them, especially where, as here, the rulewhich is invoked to that end is one of long standing. I find,therefore, on the precedent ofEvergreen,that Respondenthas not violated Section 8(a)(1) of the Act by "maintain-[ing] a rule or restriction . . . which prohibited [employees]from wearing at any time union buttons, insignia or em-blems on their uniform, clothing or person" and by "en-forc[ing] the rule or restriction . . . by requiring its employ-ees toremove from their uniforms, clothing, or personbuttons, insignia or emblems reflecting the employees' sup-port of the [Charging Party]."Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.St. Joseph's Hospital is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.North Central Texas Laborers' District Council is alabor organization within the meaning of Section 2(5) ofthe Act. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The allegations in the complaint that Respondent hasviolated Section 8(a)(1) of the Act have not been sustained.ORDER2Upon the basis of the foregoing findings of fact, conclu-The complaint is dismissed in its entirety.sions of law,and the entirerecord in thiscase,and pur-suant to Section10(c) of the Act, I herebyissue thefollow-ing recommended:2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes